         Case 4:20-cv-00091-CDL Document 17 Filed 03/10/21 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

ROBERT O. IDAHOSA,                          *

        Plaintiff,                          *

vs.                                         *           CASE NOS. 4:20-CV-91 (CDL)
                                                                  4:20-CV-92 (CDL)
SECRETARY OF THE ARMY,                      *

        Defendant.                          *


                                      O R D E R

        Robert O. Idahosa, who is proceeding pro se, brought two

separate employment discrimination actions against the Secretary

of the Army.         The Government moved to dismiss both complaints

for failure to state a claim because neither complaint contains

any facts to support a claim for employment discrimination.                             For

the   reasons     set     forth    below,       the   Court     finds      that    neither

complaint contains enough factual matter to state a claim, but

the Court will permit Idahosa to amend his complaints.

                              FACTUAL ALLEGATIONS

        Idahosa      used     the     form        complaint          for        employment

discrimination claims.            See generally Compl., ECF No. 1 in 4:20-

CV-91    (“91     Compl.”);    Compl.,      ECF       No.   1   in   4:20-CV-92         (“92

Compl.”)        Idahosa     alleges   that       he   was   employed       by     the   U.S.

Department of the Army at the Fort Benning Equal Employment

Opportunity Office.           In the “Basis for Jurisdiction” section,
         Case 4:20-cv-00091-CDL Document 17 Filed 03/10/21 Page 2 of 7



Idahosa    checked      the    boxes    indicating        that    both    actions    were

brought pursuant to Title VII of the Civil Rights Act of 1964,

the Age Discrimination in Employment Act, the Americans with

Disabilities Act, and the Rehabilitation Act.                         91 Compl. § II;

92 Compl. § II.          In the “Statement of Claim” section, Idahosa

checked the boxes indicating that he is complaining of failure

to   hire,       failure       to    promote,        failure     to      accommodate     a

disability,      unequal       terms    and       conditions     of   employment,      and

retaliation.       91 Compl. § III.A; 92 Compl. § III.A.                          He also

states that he was “Subjected to pervasive, severe harassment,

hostile work environment, and Rehabilitation Act 1973.”                                Id.

And he checked the boxes indicating that he was discriminated

against     because       of    race        (“Black/African-American”),            gender

(“Male”), national origin (“Nigerian”), age (born in 1960), and

disabilities      (“Blindness,         Diabetes,      Bodily,     limited     mobility,

limited use of hands and legs.”).                   91 Compl. § III.D; 92 Compl.

III.D.      His complaint in 4:20-cv-91 focuses on the timeframe

between    April       27,    2016    and     February    28,     2017.      91    Compl.

§ III.B.     His complaint in 4:20-cv-92 focuses on the timeframe

between    November      1,    2014     and    January     18,    2016.      92    Compl.

§ III.B.

     In the section of the form complaint where Idahosa was

instructed to state the facts of his case, Idahosa stated: “See

stated    fact    in    enclosed       Decision      of   EEOC    Office    of    federal


                                              2
        Case 4:20-cv-00091-CDL Document 17 Filed 03/10/21 Page 3 of 7



Operation. Administrative EEOC Judge abused his discretion in

violation    of    due     process      for       not   allowing       a    hearing    on   the

matter.       EEOC       office    of    federal          operation        made    error    for

accepting and affirming Agency decision and Administrative Judge

summary judgment order.”             91 Compl. § III.E; 92 Compl. § III.E.

Idahosa did not provide any additional facts.                              He did attach to

the   complaint      in    4:20-cv-91         a    copy    of    the       Equal   Employment

Opportunity       Commission’s       decision           affirming      the    Army’s     final

order     adopting        the    administrative            judge’s         decision,     which

“determined       that     the    preponderance           of    the    evidence       did   not

establish that [Idahosa] was discriminated against by the [Army]

as    alleged”       in     Appeal      Nos.        2019004777,            2019004778,      and

2019004779.       91 Compl. Attach 2, EEOC Decision 4 (Feb. 6, 2020),

ECF No. 1-2 in 4:20-cv-91.               And he attached to the complaint in

4:20-cv-92 a copy of the EEOC’s similar decision affirming the

Army’s final order adopting the administrative judge’s decision

in Appeal No. 2019000694.                92 Compl. Attach. 1, EEOC Decision

(Feb. 28, 2020), ECF No. 1-1 in 4:20-cv-92.                            Although both EEOC

decisions recount several employment actions of which Idahosa

complains, neither EEOC decision contains any facts regarding

these decisions.          There is nothing in the complaints or the EEOC

decisions to suggest that the Army took the employment actions

because of any protected trait or conduct.




                                              3
         Case 4:20-cv-00091-CDL Document 17 Filed 03/10/21 Page 4 of 7



                                       DISCUSSION

        “To survive a motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                     Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).            The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”       Twombly, 550 U.S. at 555.              In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                          Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof    of    those    facts    is    improbable.’”        Watts    v.    Fla.   Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).            So, in an employment discrimination case, a

plaintiff must allege facts to give the defendant “fair notice

of   the   basis”      for    the     plaintiff’s     claims.       Swierkiewicz     v.

Sorema N. A., 534 U.S. 506, 514 (2002).                     In Swierkiewicz, for

example, the plaintiff adequately alleged that he was terminated

because of his national origin and age because his “complaint

detailed      the      events    leading        to   his   termination,      provided

relevant dates, and included the ages and nationalities of at




                                            4
         Case 4:20-cv-00091-CDL Document 17 Filed 03/10/21 Page 5 of 7



least     some        of    the     relevant       persons        involved       with    his

termination.”         Id.

        Here,    Idahosa’s        complaints       in   the    present    actions       state

Idahosa’s legal conclusion that the Army discriminated against

him because of his protected traits and protected conduct, but

his complaints contain zero factual allegations to support these

claims.         While       his    reference       to    the    EEOC     decisions      does

elucidate the employment actions that Idahosa complains about,

neither the EEOC decisions nor the complaints allege any facts

to suggest that the Army took these actions because of Idahosa’s

protected traits or protected conduct.                        Unlike the complaint in

Swierkiewicz, Idahosa’s complaints do not contain any details

about    the    events      leading      to   each      alleged    adverse       employment

action.       Idahosa’s response briefs do contain additional factual

background regarding Idahosa’s claims, but a plaintiff may not

amend his complaint via a response brief.                         See Jallali v. Nova

Se. Univ., Inc., 486 F. App'x 765, 767 (11th Cir. 2012) (per

curiam)       (“[A]     party     cannot      amend     a     complaint     by    attaching

documents to a response to a motion to dismiss.”).                               The proper

way to amend a complaint is to file an amended complaint.

        In summary, Idahosa’s complaints in the present two actions

do not “contain sufficient factual matter, accepted as true, to

‘state    a     claim      to   relief    that     is    plausible     on    its    face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).                                The


                                               5
         Case 4:20-cv-00091-CDL Document 17 Filed 03/10/21 Page 6 of 7



Court will, however, permit Idahosa one opportunity to file an

amended complaint in each action to correct the deficiencies in

his original complaints.           See Woldeab v. Dekalb Cnty. Bd. of

Educ.,     885   F.3d   1289,   1291     (11th      Cir.   2018)    (“Where       a   more

carefully drafted complaint might state a claim, a plaintiff

must be given at least one chance to amend the complaint before

the   district        court   dismisses       the    action       with    prejudice.”)

(quoting Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991),

overruled in part by Wagner v. Daewoo Heavy Indus. Am. Corp.,

314 F.3d 541, 542 & n.1 (11th Cir. 2002) (en banc)).                        Idahosa is

reminded that his amended complaints must contain “a short and

plain statement of the claim showing that [he] is entitled to

relief,” Fed. R. Civ. P. (8)(a)(2), and he must state his claims

“in numbered paragraphs, each limited as far as practicable to a

single     set   of   circumstances,”      Fed.      R.    Civ.    P.    10(b).       Most

importantly, the amended complaints should contain the factual

basis for each claim: what employment actions the Army took and

the factual basis for Idahosa’s contention that each action was

discriminatory and/or retaliatory.

                                   CONCLUSION

      As    discussed     above,   the    Government’s        motions      to     dismiss

(ECF No. 11 in 4:20-cv-91 and ECF No. 10 in 4:20-cv-92) are

denied at this time, although the Court finds that Idahosa’s

present complaints fail to state a claim.                   The Court will permit


                                          6
      Case 4:20-cv-00091-CDL Document 17 Filed 03/10/21 Page 7 of 7



Idahosa to file an amended complaint in each action to correct

the deficiencies.    Idahosa should file his amended complaints by

March 31, 2021.     And he should file separate amended complaints

in each action.       The clerk shall docket this order in both

actions.

     IT IS SO ORDERED, this 10th day of March, 2021.

                                       s/Clay D. Land
                                       CLAY D. LAND
                                       U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   7
